Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 27, 1993, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant, an engineering technician, was discharged from his provisional appointment because of his failure to take a civil service examination. After a hearing, an Administrative Law Judge determined that claimant had provoked his discharge by failing to take the examination and was, therefore, disqualified from receiving benefits. The Board, however, subsequently reversed this determination and awarded claimant benefits. Inasmuch as there was uncontradicted evidence that claimant was not informed that taking the examination was a condition precedent to becoming a permanent employee, we find that the Board’s decision is supported by substantial evidence.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.